Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 06/27/2022.
Claims 1-13 are presented for examination.

Response to Arguments
Applicant's arguments, see pages 9-13 of the Remarks, filed 06/27/2022, with respect to the 35 USC 101 rejection to claims 1-13 have been fully considered but they are not persuasive.
The present amendments describe the abstract idea in more detail (e.g., what the layers refer to, comprise and what they form) as opposed to integrating the layers into a practical application by applying, relying on or using the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the exception. Furthermore, the amended elements do not amount to significantly more than the abstract idea and the only function performed by the method, MMS operations, amount to no more than mere instructions to apply operations (the operations do not integrate the layers into a practical application). Since this is a method claim, the Examiner suggests amending the elements to include positively recited elements which are required to be performed by the method which apply, rely on or use the layers in a manner that imposes a meaningful limit on the abstract idea.
Applicant's arguments, see pages 13 and 14 of the Remarks, filed 06/27/2022, with respect to the 35 USC 103 rejection to claims 1-13 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention of claim 1, it is noted that the features upon which applicant relies (i.e., Claim 1 recites generating a casual linkage query that solicits a user input addressing the related unlinked aspect of public blockchain service via new Microservices based Mainchain/Sidechain (MMS) architecture, providing, in real-time, a better interface for the Dapp developers to use, similar to calling a RESTful APIs, without know the implementation details; and when it is determined that the user input adequately address the related unlinked aspect of the microservice and blockchain, generating in real-time, based on the user input, updated information indicative of the Dapp development via Microservice on the blockchain) are not recited in the rejected claim 1.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, the previous rejection remains.
The Examiner notes that the previous objection to the specification and 35 USC 112(b) rejection to claims 1-13 were not addressed in the present Remarks. The objection and rejection are maintained until they are addressed.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 includes multiple instances of a period, however the claim should only end in with a period and periods may not be used elsewhere in the claims except for abbreviations (See 37 CFR 1.75 and MPEP § 608.01(m)).  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: the specification in paragraph 4 recited “and iff all of these data”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, a method is claimed, however the claim does not appear to include functions for executing the claimed method therefore the scope of the claim cannot be determined and is therefore rendered indefinite.
As to claims 1, 5, 6, 9, 11 and 12, “Dapps” and “Dapp” are claimed elements that appear to be acronyms, however they are used without reciting the corresponding terms of the acronym at the first occurrence in the claim. Furthermore, the specification does not indicate the associated terms for the acronym Dapp(s) and therefore the scope of the claim cannot be clearly determined render the claims indefinite.
Claims 2-4, 7, 8, 10 and 13 do not cure the deficiency of claim 1 and are rejected under 35 USC § 112 for their dependency upon claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As to claim 1, the claim recites “Layer 1: Mainchain layer; Layer 2: Microservices core layer; Layer 3: Sidechains layer; Layer 4: Dapps layer; wherein the layer 1 main layer refers to … wherein layer 2 microservices core layer composing … wherein layer 3 sidechain layer forming … wherein layer 4 Dapps layer forming …”. The limitation Layer 1: Mainchain layer; Layer 2: Microservices core layer; Layer 3: Sidechains layer; Layer 4: Dapps layer; wherein the layer 1 main layer refers to … wherein layer 2 microservices core layer composing … wherein layer 3 sidechain layer forming … wherein layer 4 Dapps layer forming …, as drafted, are limitations that, under their broadest reasonable interpretation, covers performance or implementation in the mind. That is, nothing in the claim elements preclude the limitations from practically being implemented or thought of in the mind. For example, each of the layers in the context of this claim encompasses the user imagining, thinking or drawing a picture of each layer. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because the additional limitation of “MMS operations, wherein MMS operations refers to …” do not apply, rely on or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because “MMS operations, wherein MMS operations refers to …” amounts no more than mere instructions to apply operations, especially operations not including the use of the layers. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea and is not patent eligible.
Claims 2-13 do not cure the deficiency of claim 1 and are rejected under 35 USC § 101 for their dependency upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CA 3007992 to Vintila et al. (hereinafter Vintila) in view of US 2019/0109707 to Ajoy.
As to claim 1, Vintila teaches Layer 1: Mainchain layer (paragraph 386 and 388, public blockchain stored on a first distributed ledger); Layer 2: Microservices core layer (paragraph 385, one or more micro-services); Layer 3: Sidechains layer (paragraph 386 and 388, private blockchain stored on a second distributed ledger); and MMS operations (paragraphs 386 and 388, operations of transactions and synchronization between the ledgers); wherein the layer 1 main layer refers to any public blockchains (include but are not limited to Ethereum, Binance Smart Chain) (paragraph 388, public blockchain). wherein layer 2 Microservices core layer composing a set of microservice libraries and modules as orchestrator to form microservice provider layer (paragraph 385, micro-services including wilted profiles, loyalty accounts, earning mechanisms, redeeming mechanisms, transferring mechanisms, balance checking mechanisms, among others implemented using one or more processors, working in conjunction with one or more computer readable memories, configured to interaction via one or more user interfaces or application programming interfaces), wherein layer 3 sidechain layer forming side chain by using database and consensus information from layer 1, and metadata form layer 2 (paragraph 386 and 388, private blockchain stored on a second distributed ledger including a distributed copy of the ledgers, with synchronized loyalty points); wherein MMS (Microservices based Mainchain/Sidechain) operations refers to operations that can be achieved via smart contract similar to Ethereum, with additional RESTful APIs functions such as bridging multiple blockchains, sharding that are supported by the microservice layer and other layers (paragraphs 386 and 388, operations of transactions and synchronization between the ledgers and wherein configured for receiving new transactions, which are propagated across the distributed ledgers stored on each node through one or more consensus mechanisms (e.g., only transactions with authorized private keys may be added at the end of the blocks, and where there are conflicting transactions, a transaction with an earlier time-stamp may prevail over a transaction with a later time-stamp)).
Vintila does not explicitly teach Dapps layer, wherein layer 4 Dapps (decentralized application) layer forming a decentralized Applications (Dapp) layer by using the microservice from microservice provider from layer 2, and the additional services provides by the side chain.
However, Ajoy teaches a Dapps layer (paragraph 38 and FIG. 3, distributed application), wherein layer 4 Dapps (decentralized application) layer forming a decentralized Applications (Dapp) layer by using the microservice from microservice provider from layer 2, and the additional services provides by the side chain  (paragraphs 38 and 42, distributed applications, wherein the distributed applications utilize computing resources distributed across virtual machine partitions and is distributed across the virtual machine partitions).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings Vintila with the Dapps as taught by Ajoy in order to eliminate a failure of a complete system caused by a single point therefore optimizing the availability and efficiency of the system.
As to claim 2, Vintila teaches wherein the mainchain layer includes an authentication mechanism Module for cryptophytic purpose, consensus module to achieve consensus, and token module for token services (paragraph 386, consensus mechanisms; 417 and 418, secure areas/containers for storing tokens and generated tokens).
As to claim 3, Vintila teaches wherein the Microservices core layer includes Service Registry to manage the metadata of management services (paragraphs 385, registered portal including loyalty platform including micro-services).
As to claim 4, Vintila teaches wherein the Microservices core layer also includes MMS sidechain (MMSS) Metadata Service to manage the metadata of each MMSS (paragraph 386 and 388, private blockchain stored on a second distributed ledger).
As to claim 5, Vintila teaches wherein the Microservices core layer also includes Smart Contract Template and Execution Service to store various templates of 16smart contract, and is used as decentralized data store for Smart Contract Execution DApp, such as DSL definition, execution container prerequisites and execution container package location (FIG. 40B and paragraph 409, smart contracts).
As to claim 6, Vintila teaches wherein the Microservices core layer also includes Access Control Service to serve as decentralized data store for Access Control DApp (paragraph 393, controlled access).
As to claim 7, Vintila teaches wherein the Sidechains layer includes System Service Sidechain to provide management service to support MMS services (paragraph 386 and 388, private blockchain stored on a second distributed ledger interpreted as sidechain).
As to claim 8, Ajoy teaches wherein the Sidechains layer also includes MMS sidechain (MMSS) for client to use all of the services provided by MMS platform (paragraph 24, the system utilizes sandboxed environments on nodes to create a stateful virtual machine to apportion computing and storage resources for the execution of distributed application and the sidechains are private permissioned blockchains that do not have a consensus algorithm).
As to claim 9, Ajoy teaches wherein the Sidechains layer also includes Ecosystem Sidechains that support DApps platform ecosystem (paragraph 24, execution of distributed application and the  main blockchain network (mainchain) contain smaller collections of nodes on smaller networks (sidechain) as well as multiple individual nodes).
As to claim 10, Vintila teaches wherein the Sidechains layer also includes Consortium Sidechains which other public chain such as Ethereum can choose to form a consortium relationship with, so that members within the consortium can share common service such as creating exchanging currency (paragraph 59, a group or consortium may be established).
As to claim 11, Vintila teaches wherein the Dapps layer provides various application services to investors such as media and legal services (paragraph 72 and 153 includes legal right and datasets representing legal).
As to claim 12, Ajoy teaches wherein the MMS operations include Cross- chain communication to provide both chain level and DApps level communications via Two-Way-Pegging, which further includes Metadata Modification Communication and Service Oriented Communication (paragraph 64, interacting across the block chains may enable accessing the right application).
As to claim 13, Vintila teaches wherein the MMS operations include Fund Management, which further include Fund Creation and Exchange Rate, System Service Request, Commission Fee, Smart Contract Execution, and Access Control (FIG. 39, Loyalty blockchain exchange).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497